


110 HR 1486 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1486
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. McKeon (for
			 himself, Mr. Boehner,
			 Mr. Wilson of South Carolina,
			 Mr. Ehlers,
			 Mr. Souder,
			 Mr. Walberg,
			 Mr. Marchant,
			 Mr. Sam Johnson of Texas,
			 Mr. Shays,
			 Mr. Fortuño,
			 Mr. David Davis of Tennessee,
			 Mr. Kline of Minnesota, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide parental choice for those students that attend schools that are
		  in need of improvement and have been identified for
		  restructuring.
	
	
		1.Short titleThis Act may be cited as the
			 Empowering Parents Through Choice Act.
		2.PurposeIt is the purpose of this Act to support
			 State and local efforts to enable students from low-income families who attend
			 a school identified for restructuring under section 1116(b)(8) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(8))—
			(1)to attend a
			 private elementary school or secondary school, or a public elementary school or
			 secondary school outside the student’s home school district, including a public
			 charter school; or
			(2)to receive
			 intensive, sustained supplemental educational services.
			3.Promise
			 scholarships for parents and studentsSection 1116(b)(8) of that Act (20 U.S.C.
			 6316(b)(8)) is amended—
			(1)in subparagraph
			 (A)—
				(A)in clause (ii) by
			 striking and at the end;
				(B)by redesignating
			 clause (iii) as clause (iv); and
				(C)by inserting after
			 clause (ii) the following:
					
						(iii)make
				scholarships available to students to attend a private elementary or secondary
				school chosen by the student’s parents;
				and
						; 
				(2)by redesignating
			 subparagraph (C) as subparagraph (F); and
			(3)by inserting after
			 subparagraph (B) the following:
				
					(C)Special rule for
				private school choiceIf a local education agency implements
				subparagraph (A)(iii), it shall—
						(i)apply fair and
				equitable procedures for awarding scholarships under that subparagraph when the
				number of applicants exceeds available funding, which must include giving
				priority to students whose schools are in the second or a later year of
				restructuring under section 1116(b)(8);
						(ii)make scholarship
				payments to the parents of the students, in a manner that ensures that those
				payments are used only for the payment of tuition, fees, and necessary
				transportation expenses, in accordance with this section;
						(iii)ensure that the
				amount a student receives under such a scholarship for an academic year,
				together with any funds the student receives under section 1116(e) for that
				academic year—
							(I)does not exceed
				$4,000; and
							(II)does not exceed
				the costs, including necessary transportation and other expenses, to attend the
				private elementary or secondary school;
							(iv)if a student uses
				such a scholarship, continue to provide such a scholarship to that student for
				each academic year thereafter until the student completes the grade that is the
				final grade taught at the school that the student attended before using the
				scholarship;
						(v)assess that
				student in reading or language arts, mathematics, and science (at the grade
				levels specified in section 1111(b)(3)(C)) by using the State assessments
				administered under section 1111(b)(3), and include the student’s scores on
				those assessments in its annual report cards under section 1111(h)(2) and in
				determining whether the school and local educational agency made adequate
				yearly progress under section 1111;
						(vi)separately
				display, for the local educational agency as a whole, the assessment results
				for students using the scholarships in its annual report cards under section
				1111(h)(2), except where doing so would reveal personally identifiable
				information about an individual student.
						(D)Special rule for
				private schoolsA private elementary or secondary school that
				enrolls a student who is using a scholarship under subparagraph (A)(iii)
				shall—
						(i)assess that
				student in reading or language arts, mathematics, and science (at the grade
				levels specified in section 1111(b)(3)(C)) by using either the State
				assessments administered under section 1111(b)(3) or nationally normed
				assessments; and
						(ii)provide the
				results of those assessments to the local educational agency that made the
				scholarship available.
						(E)Nondiscrimination
						(i)In
				generalA local educational
				agency or private elementary or secondary school participating in any program
				under subparagraph (A)(iii) shall not discriminate against participants or
				applicants on the basis of race, color, national origin, religion, or
				sex.
						(ii)Religious
				tenets or beliefs with respect to sexThe prohibition of sex discrimination in
				clause (i) does not apply to a participating school that is operated by,
				supervised by, controlled by, or connected to a religious organization to the
				extent that the application of that prohibition is inconsistent with the
				religious tenets or beliefs of the school.
						(iii)Single-sex
				educationNotwithstanding the prohibition of sex discrimination
				in clause (i), a participating school may offer, and a participating parent may
				choose, a single-sex school, class, or activity.
						(iv)NeutralitySection 909 of the Education Amendments of
				1972 (20 U.S.C. 1688) shall apply to a program under subparagraph
				(A)(iii).
						(v)Children with
				disabilitiesSubparagraphs
				(C), (D), and (E) do not affect any requirement of the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.).
						(vi)Matters of
				employmentNotwithstanding
				clause (i), a private elementary or secondary school participating in any
				program under subparagraph (A)(iii) that is operated by, supervised by,
				controlled by, or connected to a religious organization may exercise its right
				in matters of employment consistent with title VII of the Civil Rights Act of
				1964 (42 U.S.C. 2000e–1 et seq.), including the exemptions in that
				title.
						(vii)First
				amendmentConsistent with the
				First Amendment to the Constitution of the United States, a participating
				school shall not, by reason of receiving funds under a program under
				subparagraph (A)(iii), be required to—
							(I)change its
				teaching mission;
							(II)remove religious
				art, icons, scriptures, or other symbols;
							(III)remove religious
				terms or references from its name, mission statement, or other chartering or
				governing documents; or
							(IV)refrain from using
				religion as a basis in selecting its board
				members.
							.
			4.Opportunity
			 scholarships for parents and studentsPart B of title I of the Elementary and
			 Secondary Education Act of 1965 is amended by adding at the end the
			 following:
			
				5Opportunity
				Scholarships for Parents and Students
					1261.DefinitionsIn this subpart:
						(1)Eligible
				entityThe term eligible entity means—
							(A)a local educational agency;
							(B)a State
				educational agency; or
							(C)a nonprofit
				organization or a consortium of nonprofit organizations.
							(2)Eligible
				studentThe term
				eligible student means a student from a low-income family
				who—
							(A)with respect to a school identified for
				restructuring under section 1116(b)(8)—
								(i)is
				eligible to enroll in the beginning grade of the school;
								(ii)except as
				provided in subparagraph (C), attended the school for the entire school year
				preceding the identification;
								(iii)in the case of a
				student who transfers to the school to attend any grade beyond the beginning
				grade of the school, attends the school for the remainder of the school year in
				which the transfer occurs; or
								(iv)received a
				scholarship under this subpart in a preceding school year due to such
				identification; or
								(B)is a sibling of a
				student described in any 1 of clauses (i) through (iv) of subparagraph
				(A).
							(3)Low-income
				familyThe term
				low-income family means a family whose income does not exceed
				185 percent of the poverty line, except that in the case of a student
				participating in a project under this subpart for a second or any succeeding
				school year the term includes a family whose income does not exceed 220 percent
				of the poverty line.
						(4)Poverty
				lineThe term poverty line means the income
				official poverty line (as defined by the Office of Management and Budget, and
				revised annually in accordance with section 673(2) of the Community Services
				Block Grant Act (42 U.S.C. 9902(2)) applicable to a family of the size
				involved.
						(5)Private
				providerThe term private provider means a
				nonprofit or for-profit private provider of supplemental educational services
				described in section 1116(e)(1) that is on the updated list of approved
				providers maintained by the State educational agency under section
				1116(e)(4)(C).
						(6)Supplemental
				educational servicesThe term supplemental educational
				services has the meaning given the term in section
				1116(e)(12)(C).
						1262.Program
				authorized
						(a)Authority
							(1)In
				generalSubject to paragraph
				(2) and from amounts appropriated under section 1264 for a fiscal year, the
				Secretary shall award grants, on a competitive basis, to eligible entities to
				support projects that provide—
								(A)scholarships to
				enable eligible students to attend—
									(i)the private
				elementary school or secondary school of their parent’s choice; or
									(ii)a
				public elementary school or secondary school of their parents’ choice outside
				of the eligible student’s home school district, consistent with State law; or
									(B)eligible students
				with intensive, sustained supplemental educational services on an annual basis.
								(2)Scholarship
				duration ruleEach eligible entity that receives a grant under
				this subpart shall award a scholarship under this subpart only to an eligible
				student for—
								(A)(i)in the case of an
				eligible student described in section 1261(2)(A), the first school year for
				which the eligible student is eligible to receive the scholarship with respect
				to a school identified for restructuring under section 1116(b)(8); and
									(ii)in the case of an eligible student
				described in section 1261(2)(B), the first school year taught at the school so
				identified; and
									(B)each subsequent
				school year through the school year applicable to the final grade taught at the
				school so identified.
								(b)Duration of
				grantsThe Secretary may award grants under this subpart for a
				period of not more than 5 years.
						(c)PrioritiesIn
				awarding grants under this subpart, the Secretary shall give priority to
				eligible entities that—
							(1)make scholarships
				available to students to attend a private elementary or secondary school chosen
				by the student’s parents as authorized under section 1116(b)(8)(A)(iii);
							(2)propose to serve
				eligible students in a local educational agency with a large number or
				percentage of schools identified for restructuring under section 1116(b)(8);
							(3)possess the
				knowledge and capacity to inform parents of eligible students, in urban,
				suburban, and rural areas, about public and private elementary school and
				secondary school options; and
							(4)will augment the
				scholarships provided to eligible students under this subpart in order to help
				ensure that parents can afford the cost (including tuition, fees, and necessary
				transportation expenses) of the schools the parents choose to have their
				children attend under this subpart.
							(d)Application
				requirements
							(1)In
				generalTo be considered for a grant under this subpart, an
				eligible entity shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may reasonably
				require.
							(2)ContentsThe
				application shall, at a minimum, include a description of—
								(A)the eligible
				entity’s plan for—
									(i)recruiting private
				schools, local educational agencies, charter schools, and private providers to
				participate in the project in order to meet eligible student demand for private
				and public school admission and supplemental educational services; and
									(ii)ensuring that
				participating schools that enroll eligible students receiving scholarships
				under this subpart, and private providers participating in the project, will
				meet the applicable requirements of the project;
									(B)each school
				identified for restructuring that will be served under the project, including—
									(i)the name of each
				such school; and
									(ii)such demographic
				and socioeconomic information as the Secretary may require;
									(C)how the eligible
				entity will work with the identified schools and the local educational agency
				to identify the parents of eligible students (including through contracts or
				cooperative agreements with the public school or local educational agency)
				consistent with the requirements of the Family Educational Rights and Privacy
				Act of 1974 (20 U.S.C. 1232g);
								(D)how the eligible
				entity will structure the project in a manner that permits eligible students to
				participate in the second and succeeding school years of the project if the
				schools the eligible students attend with scholarship assistance under this
				subpart are subsequently identified for restructuring under section 1116(b)(8);
								(E)how the eligible
				entity will use funds received under this subpart;
								(F)how the eligible
				entity will ensure that if more eligible students seek admission to the project
				than the project can accommodate, the eligible students will be selected
				through a random selection process;
								(G)how the eligible
				entity will notify parents of eligible students of the expanded choice
				opportunities provided under the project and how the eligible entity will
				provide parents with sufficient information to enable the parents to make an
				informed decision;
								(H)how the eligible
				entity will ensure that the schools receiving eligible students under the grant
				are financially responsible and will use the grant funds received under this
				subpart effectively;
								(I)how the eligible
				entity will prioritize between providing scholarships and providing sustained,
				intensive supplemental educational services, including the timing and duration
				of offering the opportunity for parents to determine which provision the
				parents prefer; and
								(J)how the eligible
				entity will address the renewal of support for participating eligible students,
				including continued eligibility.
								(e)Uses of
				funds
							(1)In
				generalEach eligible entity that receives a grant under this
				subpart may—
								(A)reserve not more
				than 5 percent of the grant funds for administrative expenses, including costs
				associated with recruiting and selecting eligible students, private schools,
				and private providers, to participate in the project;
								(B)only for the first
				year for which grant funds are received under this subpart, reserve not more
				than 5 percent of the grant funds (in addition to the funds reserved under
				subparagraph (A)), for initial implementation expenses, including costs
				associated with outreach, providing information to parents and school
				officials, and other administrative expenses;
								(C)use the grant
				funds to provide scholarships to eligible students to pay for the cost,
				including tuition, fees, and necessary transportation expenses to attend the
				private school of their parents’ choice or a public elementary school or
				secondary school of their parents’ choice outside of the eligible students’
				home school district (consistent with State law), except that the scholarship
				shall not exceed $4,000 per student per school year; and
								(D)use the grant
				funds to pay the costs, including reasonable transportation costs, of
				supplemental educational services (including summer school or after-school
				programs) provided by a private provider to eligible students, except that the
				costs shall not exceed $3,000 per student per school year.
								(2)Funding
				orderEach eligible entity that receives a grant under this
				subpart shall—
								(A)first fund
				scholarships for eligible students to attend the private school of their
				parents’ choice or a public elementary school or secondary school of their
				parents’ choice outside of the eligible students’ home school district
				(consistent with State law); and
								(B)use any remaining
				grant funds to provide eligible students with access to supplemental
				educational services.
								(3)PaymentEach
				eligible entity that receives a grant under this subpart shall make scholarship
				payments under this subpart to the parent of the eligible student participating
				in the project, in a manner that ensures that the payments will be used only
				for the payment of tuition, fees, and necessary transportation expenses, in
				accordance with this subpart.
							(f)ProhibitionA
				student who receives supplemental educational services under this subpart shall
				not be eligible to receive other such services under section 1116(e).
						(g)Project
				performanceEach eligible entity receiving a grant under this
				subpart shall prepare and submit to the Secretary a final report on the results
				of the project assisted under this subpart that contains such information as
				the Secretary may require. At a minimum, the report shall include information
				on the academic achievement of students receiving scholarships and supplemental
				educational services under the project.
						(h)Performance
				informationEach eligible entity that receives a grant under this
				subpart shall collect and report such performance information as the Secretary
				may require for the national evaluation conducted under subsection (i).
						(i)National
				evaluationFrom the amount made available for any fiscal year
				under section 1264, the Secretary shall reserve such sums as may be necessary
				to conduct an independent evaluation, by grant or by contract, of the program
				carried out under this subpart, which shall include an assessment of the impact
				of the program on student achievement. The Secretary shall report the results
				of the evaluation to the appropriate committees of Congress.
						1263.Nondiscrimination
						(a)In
				generalAn eligible entity or
				a school participating in a project under this subpart shall not discriminate
				against an individual participant in, or an individual applicant to participate
				in, the project on the basis of race, color, religion, sex, or national origin.
						(b)Religious tenets
				or beliefsNotwithstanding any other provision of law, the
				prohibition of sex discrimination described in subsection (a) shall not apply
				to a school described in subsection (a) that is operated by, supervised by,
				controlled by, or connected to, a religious organization, to the extent that
				the application of subsection (a) is inconsistent with the religious tenets or
				beliefs of the organization.
						(c)Single-sex
				educationNotwithstanding the prohibition of sex discrimination
				in subsection (a), a participating school may offer, and a participating parent
				may choose, a single-sex school, class, or activity.
						(d)NeutralitySection
				909 of the Education Amendments of 1972 (20 U.S.C. 1688) shall apply to this
				subpart.
						(e)Children with
				disabilitiesThis subpart does not affect any requirement of the
				Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
						(f)Matters of
				employmentNotwithstanding
				subsection (a), a participating school that is operated by, supervised by,
				controlled by, or connected to a religious organization may exercise its right
				in matters of employment consistent with title VII of the Civil Rights Act of
				1964 (42 U.S.C. 2000e–1 et seq.), including the exemptions in that title.
						(g)First
				amendmentConsistent with the First Amendment to the Constitution
				of the United States, a participating school shall not, by reason of receiving
				funds under this subpart, be required to—
							(1)change its
				teaching mission;
							(2)remove religious
				art, icons, scriptures, or other symbols;
							(3)remove religious
				terms or references from its name, mission statement, or other chartering or
				governing documents; or
							(4)refrain from using
				religion as a basis in selecting its board members.
							(h)Rules of
				constructionFor purposes of Federal law, a scholarship provided
				under this subpart to a student shall be considered to be assistance to the
				parent of the student and shall not be considered to be assistance to the
				school that enrolls the student. The amount of any scholarship (or other form
				of support for the provision of supplemental educational services) provided to
				a parent of an eligible student under this subpart shall not be treated as
				income of a parent of the eligible student for purposes of Federal tax laws or
				for purposes of determining eligibility for any other Federal program, other
				than the program carried out under this subpart.
						1264.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $300,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 4 succeeding fiscal
				years.
					.
		
